UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1163



ALLEN V. JAFFE,


                                              Plaintiff - Appellant,

     versus

LISA SPICKLER GOODWIN, Attorney; JOHN R. WALK,
Attorney; HIRSCHLER, FLEISCHER, WEINBERG, COX
AND ALLEN, P.C., a professional corporation;
VIRGINIA PHOTOTHERAPY, L.L.C.; RONALD MARK
LANDESS, Doctor, DPM; CATHERINE HAMMOND,
Judge,


                                            Defendants - Appellees.




Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-03-799)


Submitted:    June 30, 2004                 Decided:   July 15, 2004


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen V. Jaffe, Appellant Pro Se. Robert Emery Draim, David Drake
Hudgins, HUDGINS LAW FIRM, Alexandria, Virginia; Charles Frederick
Witthoefft, HIRSCHLER, FLEISCHER, Richmond, Virginia; James Walter
Hopper, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

               Allen    V.    Jaffe    appeals     the   district    court’s      orders

denying   his     motion       for    extension    of    time   to   file   responsive

pleadings and dismissing his complaint for lack of subject matter

jurisdiction.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court. See Jaffe v. Goodwin, No. CA-03-799 (E.D. Va. Nov.

7, 2003; Jan. 7, 2004).            Although we decline to impose sanctions on

Jaffe for pursuing this appeal at this time, we caution that

further frivolous or malicious filings before this court or in the

district court could result in sanctions. We express no opinion as

to the motion for sanctions under Fed. R. Civ. P. 11 pending in the

district court.         Accordingly, we deny all Appellees’ motions for

sanctions.        We     further       grant     Appellees’     motions     to    strike

“Appellant’s Answer to Appellees’ Reply Brief in Support of Rule 38

Motion for Sanctions.”             We dispense with oral argument because the

facts    and    legal    contentions       are     adequately     presented       in   the

materials      before        the   court   and     argument     would   not      aid   the

decisional process.

                                                                                 AFFIRMED




                                           - 3 -